DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (8,616,921) in view of McCoy et al. (6,733,331).
With regard to claim 1, Byrne teaches, as shown in figures 1 and 13: “A power distribution system 10 comprising: a track 16 having a first end 10a, a second end 10b opposite the first end 10a, and a longitudinal axis extending through the first 10a and second 10b ends, the track 16 defining a channel 24 extending along the longitudinal axis; a plurality of power cables 26 
Byrne does not teach: “a plurality of wafers supported by the body and stacked on top of each other to define a set of terminals, the set of terminals electrically connected to the plurality of power cables, and a power receptacle supported by the body and electrically connected to the plurality of wafers”.
In the same field of endeavor before the effective filing date of the claimed invention, McCoy teaches, as shown in figures 1-7: “a plurality of wafers 48 supported by the body (166, 168, 170) and stacked on top of each other to define a set of terminals (142, 144, 146), the set of terminals electrically connected to the plurality of power cables (through 141 and 148 or 150) and a power receptacle 180 supported by the body and electrically connected to the plurality of wafers 48”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of McCoy with the invention of Byrne in order to be able to vary the number of wafers for any number of wires and/or outlets (McCoy, column 2 lines 19-21).
With regard to claim 2, Byrne as modified by McCoy teaches: “The power distribution system of claim 1”, as shown above.
McCoy also teaches, as shown in figure 7: “wherein the plurality of wafers 48 is stacked in a vertical direction (up-and-down direction in figure 7)”.


McCoy also teaches, as shown in figure 7: “wherein the plurality of wafers 48 includes four wafers 48”.

With regard to claim 4, Byrne as modified by McCoy teaches: “The power distribution system of claim 1”, as shown above.
McCoy also teaches: “wherein the set of terminals includes a ground terminal, a hot terminal, and a neutral terminal”, since the terminals supply power to power receptacles, which inherently have a hot terminal, a ground terminal, and a neutral terminal.

With regard to claim 5, Byrne as modified by McCoy teaches: “The power distribution system of claim 1”, as shown above.
McCoy also teaches, as shown in figure 7: “wherein a monolithic electrode 140 is positioned between each pair of adjacent wafers 48 of the plurality of wafers 48”.

With regard to claim 6, Byrne as modified by McCoy teaches: “The power distribution system of claim 1”, as shown above.
McCoy also teaches, as shown in figures 1-7: “further comprising a plug (part of the cable that is inserted into 148 and 140 in figure 5) electrically connected to the plurality of power cables, wherein the plug is insertable into the set of terminals 140”.


McCoy also teaches, as shown in figure 7: “wherein the electrical hub (shown in figure 7) includes a plurality of power receptacles (172, 174, and 176) supported by the body”.

With regard to claim 11, Byrne as modified by McCoy teaches: “The power distribution system of claim 10”, as shown above.
Byrne also teaches, as shown in figure 7: “wherein the electrical hub includes three power receptacles each circumferentially spaced apart by 120 degrees”.

With regard to claim 12, Byrne as modified by McCoy teaches: “The power distribution system of claim 1”, as shown above.
McCoy also teaches, as shown in figures 1-7: “wherein the track 14 is a first track (running below 40 in figure 1) and the set of terminals 140 is a set of input terminals (one of 148 and 150), wherein the plurality of wafers 48 defines a set of output terminals (the other of 148 and 150), and further comprising: a second track (running between 40 and 42 in figure 1) having a third end coupled to the body of the electrical hub 26, a fourth end (going into electrical hub 28 in figure 1) opposite the third end, and a longitudinal axis extending through the third and fourth ends, the second track defining a channel; and a second plurality of power cables 32 positioned within the channel of the second track, the second plurality of power cables 32 electrically connected to the set of output terminals”.


Neither Byrne nor McCoy teach: “wherein the set of output terminals is a first set of output terminals, the plurality of wafers defines a second set of output terminals, and further comprising: a third track having a fifth end coupled to the body of the electrical hub, a sixth end opposite the fifth end, and a longitudinal axis extending through the fifth and sixth ends, the third track defining a channel; and a third plurality of power cables positioned within the channel of the third track, the third plurality of power cables electrically connected to the second set of output terminals”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to duplicate the first set of output terminals on 140 in McCoy figure 5 and the second track so that there are three tracks connected to the electrical hub since doing so would only be a duplication of the parts of the invention and would enable the electrical hub to be used to supply power to tracks in two different directions.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With regard to claim 14, Byrne as modified by McCoy teaches: “The power distribution system of claim 13”, as shown above.
Neither Byrne nor McCoy teach: “wherein the set of input terminals, the first set of output terminals, and the second set of output terminals are circumferentially spaced apart by 120 degrees”.  However, McCoy teaches, as shown in figure 5 the input and output terminals 

With regard to claim 15, Byrne teaches, as shown in figures 1 and 13: “An electrical hub 14 for use with a power distribution system 10, the power distribution system 10 including a track 16 and a plurality of power cables 26 positioned within the track 16, the electrical hub 14 comprising: a body (body of 14 in figure 1) configured to couple to an end of the track 16 of the power distribution system 10”.
Byrne does not teach the electrical hub also comprising: “a plurality of wafers supported by the body and stacked on top of each other to define a set of terminals, the set of terminals configured to electrically connect to the plurality of power cables of the power distribution system; and a power receptacle supported by the body and electrically connected to the plurality of wafers”.
In the same field of endeavor before the effective filing date of the claimed invention, McCoy teaches, as shown in figures 1-7: “a plurality of wafers 48 supported by the body (166, 168, 170) and stacked on top of each other to define a set of terminals (142, 144, 146), the set of terminals configured to electrically connect to the plurality of power cables (through 141 and 

With regard to claim 16, Byrne as modified by McCoy teaches: “The electrical hub of claim 15”, as shown above.
McCoy also teaches, as shown in figure 7: “wherein the plurality of wafers 48 is stacked in a vertical direction (up-and-down direction in figure 7)”.

With regard to claim 17, Byrne as modified by McCoy teaches: “The electrical hub of claim 15”, as shown above.
McCoy also teaches, as shown in figure 7: “wherein the plurality of wafers 48 includes four wafers 48”.

With regard to claim 18, Byrne as modified by McCoy teaches: “The electrical hub of claim 15”, as shown above.
McCoy also teaches, as shown in figure 7: “wherein a monolithic electrode 140 is positioned between each pair of adjacent wafers 48 of the plurality of wafers 48”.


McCoy also teaches, as shown in figure 7: “further comprising a plurality of power receptacles (172, 174, and 176) supported by the body”.

Allowable Subject Matter
5.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claim 20 is allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 20, Byrne teaches, as shown in figures 1 and 13: “An electrical hub 14 for use with a power distribution system 10, the power distribution system 10 including a first track 16… a first plurality of power cables positioned within the first track… the electrical hub 14 comprising: a body configured to couple to an end of the first track 16 of the power distribution system 10”.
Byrne does not teach: “a second track…and a second plurality of power cables positioned within the second track” or the electrical hub comprising a body coupled “to an end of the second track of the power distribution system; a plurality of wafers supported by the body and stacked on top of each other to define a set of input terminals and a set of output terminals, the set of input terminals configured to electrically connect to the first plurality of power cables of the power distribution system to 23Attorney Docket No. 208658-0797-USO3 receive power from the first plurality of 
In the same field of endeavor before the effective filing date of the claimed invention, McCoy teaches, as shown in figures 1-7: “a second track (running between 44 and 42 in figure 1)…and a second plurality of power cables 34 positioned within the second track” and the electrical hub (shown in figure 7) comprising a body (166, 168, 170) coupled “to an end of the second track of the power distribution system; a plurality of wafers 48 supported by the body and stacked on top of each other to define a set of input terminals (one of 148 and 150 in figure 5) and a set of output terminals (the other of 148 and 150), the set of input terminals configured to electrically connect to the first plurality of power cables 38 of the power distribution system to 23Attorney Docket No. 208658-0797-USO3 receive power from the first plurality of power cables 38, the set of output terminals configured to electrically connect to the second plurality of power cables 34 of the power distribution system to distribute power to the second plurality of power cables 34; a power receptacle 180 supported by the body and electrically connected to the plurality of wafers 48”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of McCoy with the invention of Byrne in order to be able to vary the number of wafers for any number of wires and/or outlets (McCoy, column 2 lines 19-21).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	December 3, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831